Title: Thomas Jefferson to Francis W. Gilmer, 23 November 1814
From: Jefferson, Thomas
To: Gilmer, Francis Walker


          Dear Sir Monticello  Nov. 23. 14.
          Your favor of Nov. 13. from Washington was brought by our last mail. that said to have been written before is not recieved. I now inclose you a letter to Dr Wistar. after your feast of science in Philadelphia I am happy to learn we shall still have attractions worthy of drawing & retaining you here, permanently as it is hoped. the position is a good one, whatever line of life you propose to pursue. you will enter on it with the high prospects which worth, talent, and science present, and public opinion hails. there would be nothing you might not promise yourself, were the state of education with us what we could wish. but the present confidence of our youth in innate knolege, their disinclination to waste time on enquiries into the progress which science has already made, or to avail themselves of the labors of the industrious ages preceding them, leave you without rivals on the theatre of public life. I wish you all you can wish for yourself, convinced you will employ it for the good of our country, and, with thanks for your kind tender of services which I will always ask when occasion offers, I salute you with sincere affection & respect.
          Th: Jefferson
        